Title: From George Washington to William Dobbs, 31 July 1781
From: Washington, George
To: Dobbs, William


                  
                     
                     SirHead Quarters, Phillipsburgh 31 July 1781
                     
                  
                  On the receipt of this, I wish to procure a number of those Pilots that you formerly engag’d, and who are particularly acquainted with the Navigation of the Hook & North River, and with them repair, as soon as possible to Capt. Dennis’s at Baskenridge, where you’ll continue ’till you receive further orders from Genel Foreman of Monmouth County; after you have procur’d the Pilots, & sent them forward to Baskenridge, I shou’d think it best for you to come by the way of Head Quarters, where you may receive any further Instructions you think necessary.  As you’ll naturally conjecture the reasons for this application, I must enjoin upon you not to mention your thoughts to any body, and as much as possible to prevent the Pilots you engage making known their business.  I am your Most Humble Servant
                  
                     Go: Washington
                     
                  
               